Wyly, J.
Belator appeals from the judgment refusing to make peremptory the mandamus issued to compel the Auditor to draw a warrant for the claim of relator for State printing, which claim has been duly *73audited by Mm and is provided ior in the general appropriation bill of 1875. With regard to the policy of issuing warrants for valid claims against the State, payment of which has been provided for in the general appropriation bill before the money has been collected and is actually in the treasury, this court has nothing to say. That is a matter pertaining to the political department of the government. The sole question is, is it a ministerial duty of the Auditor to issue the warrant required of him ? That question we must answer in the affirmative, in view of the positive requirements of sections 183 and 184 of the Revised Statutes, which provide that: “ In all cases of accounts audited and allowed against the State, and in all cases of grants, salaries, and expenses allowed by law, the Auditor shall draw a warrant on the Treasurer for the amount due. * * N0 warrants shall be drawn by the Auditor, nor paid by the Treasurer, unless the money to pay the same has been previously appropriated by law.” Here the money to pay relator has been previously appropriated by law, although the same may not yet be collected and paid into the treasury. It is undoubtedly the duty of the Auditor to issue ■the warrant, but of course the Treasurer will not be required to pay it until the money appropriated has been actually paid into the treasury.
It is therefore ordered that the judgment herein be annulled, and it is decreed that the mandamus sued out by relator be made peremptory, at respondent’s cost in both courts.